Citation Nr: 1810678	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-25 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO denied the Veteran's claim for an increased disability rating for service-connected coronary artery disease status post myocardial infarction and also denied his request for a total disability rating based on individual unemployability due to service-connected disorders (TDIU).  The Veteran's subsequent notice of disagreement (NOD), received in May 2014, only initiated an appeal of the denial of TDIU.  Due to the limited scope of the May 2014 NOD, the denial an increased rating for coronary artery disease in April 2014 is not, at this stage of the proceedings, considered part of this appeal.

In April 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

After the RO certified the TDIU appeal to the Board, the Veteran filed a new claim for service-connected disability benefits for a kidney disorder, claimed as the secondary result of his service-connected coronary artery disease.  The RO denied the kidney disorder claim in a June 2017 rating decision, which the Veteran appealed; the RO issued a statement of the case (SOC), continuing to deny the kidney claim; and, in December 2017, the Veteran filed a timely substantive appeal (VA Form 9).  

The RO has not yet certified to the Board the appeal of the denial of service connection for a kidney disorder.  Notwithstanding the absence of certification, the Board has the discretion, but is not required to, assume jurisdiction over appeals in the procedural posture of the Veteran's kidney disorder claim.  The Board, however, finds that exercising that jurisdiction would not be appropriate under the circumstances of this case.  After he filed his substantive appeal, the Veteran submitted additional medical records to the RO in support of his claim for service connection for a kidney disorder.  According to a written statement, received in January 2018, "Veteran respectfully requests review of attached Medical Evidence prior to certification of his Appeal to the Board of Veterans Appeals."  For his kidney disorder claim, the Veteran's statement essentially amounts to an assertion of his right to have the newly submitted evidence considered by the Agency of Original Jurisdiction (AOJ) before that claim is decided by the Board.  See 38 C.F.R. § 20.1304(c) (2017).  The Board will not exercise jurisdiction over the kidney disorder claim under the present circumstances.  

For the reasons below, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In addition to the claim for service-connected disability compensation for a kidney disorder, the AOJ received a new claim from the Veteran in January 2018, seeking an increased disability rating for his service-connected coronary artery disease.  According to the electronic claims file, the AOJ is currently making arrangements for a new VA medical examination to assess that the current severity of that condition.  This increased rating claim is potentially relevant to whether the Veteran is eligible for a TDIU rating, particularly in light of his hearing testimony, in which he indicated that he was unable to work due to symptoms of coronary artery disease.  

The two claims pending before the AOJ - service connection for a kidney disorder and an increased rating for coronary artery disease - are inextricably intertwined with the TDIU, because if those claims are resolved in his favor, they could potentially affect whether the Veteran is eligible to receive TDIU. The appropriate remedy when a pending claim is inextricably intertwined with an issue on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001); Henderson v. West, 12 Vet. App. 11, 20 (1998).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should conduct any development that may be indicated with respect to the issue of entitlement to TDIU as a consequence of the outcome of the Veteran's pending claims for service connection for a kidney disorder and for an increased rating for coronary artery disease status post myocardial infarction.

2. After the pending claims for service connection for a kidney disorder and for an increased rating for coronary artery disease status post myocardial infarction have been resolved, the AOJ should review the record and consider the Veteran's eligibility for TDIU. If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






